Citation Nr: 1220989	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  09-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease, residuals of a back injury.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a chronic lung infection.  

4.  Entitlement to service connection for a disability manifested by heartburn.

5.  Entitlement to service connection for a skin disorder.
  
REPRESENTATION

Appellant represented by: Armed Forces Services Corp

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1979 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a February 2009 statement, the Veteran indicated that although he was previously represented by the Armed Forces Services Corporation, he wished to revoke representation, and represent himself.  Accordingly, as there has been no withdrawal of this request, and the Veteran has not submitted a new power of attorney for any other organization to serve as his representative, the Board finds that the Veteran's statement is sufficient to revoke his previous power of attorney.  Thus, the Veteran is proceeding pro se in the current appeal.  38 C.F.R. §§ 20.607, 20.608.

Additionally, the Board notes that in a March 2012 rating decision, the RO granted the Veteran's claims of service connection for the following issues on appeal:  service connection for depressive disorder with anxiety and cognitive impairment; service connection for headaches; service connection for tinnitus; service connection for a right knee strain; service connection for a residual scar, status post surgery of the right knee; service connection for pes planus; and service connection for degenerative joint disease of the left thumb.  As such, these issues are no longer before the Board.  


The issues of entitlement to service connection for a disability manifested by heartburn, and entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran has not had a diagnosed lumbar spine disability at any time during the pendency of this claim.

2.  The Veteran has not had allergic rhinitis at any time during the pendency of this claim.

3.  The Veteran has not had a chronic lung infection or any residuals thereof at any time during the pendency of this claim.


CONCLUSION OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2011).

2.  Allergic rhinitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2011).  

3.  A chronic lung infection was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in September 2007, prior to the initial adjudication of the claims on appeal.

In addition, service treatment records were obtained and a QTC examination was provided.  The Board notes that the Veteran has not indicated that any post-service VA or private treatment records exist.  Further, he denied seeking medical treatment in the past 12 months at his October 2009 QTC examination.  The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Entitlement to service connection for a lumbar spine disability

The Veteran contends that he has degenerative disc disease of the lumbar spine as the result of being involved in a helicopter crash, airborne air assault training, and mechanical infantry assignments.  

Service treatment records show that the Veteran's lumbar spine was normal upon enlistment examination in August 1979.  A September 1980 emergency department record shows that the Veteran was involved in a helicopter accident and complained of low back pain upon arriving at the emergency room.  A discharge diagnosis of blunt trauma to the right flank was provided.  Thereafter, service treatment records are negative for treatment of any low back injury.  In fact, a 1988 periodic report of medical history and examination did not reflect any complaints of low back pain or abnormalities of the lumbar spine.  

An August 2000 pre-deployment examination and report of medical history shows a normal spine with no complaints of recurrent back pain.  In his September 2006 report of medical history, the Veteran reported recurrent back pain, primarily involving the neck and cervical spine, following a helicopter crash.  The reviewing physician noted chronic low back pain secondary to the helicopter crash.  However, a December 2006 examination reveals tenderness to palpation in the upper thoracic and cervical spines, but no abnormalities of the lumbar spine were noted.

The Veteran was afforded a QTC examination in October 2009.  The Veteran complained of symptoms including, stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness.  He reported experiencing pain following a helicopter crash, airborne training, and mechanical infantry assignments.  The Veteran was not currently receiving treatment for the low back pain.  Examination revealed normal posture, but that the Veteran walked with a limp due to right knee pain.  There was no evidence of decrease motion on range of motion testing.  X-rays of the lumbar spine were within the normal limits.  The examiner opined that he could not provide a diagnosis regarding the Veteran's claimed degenerative disc disease as there was no pathology to render a diagnosis.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  

The Board notes that service treatment records show the Veteran was involved in a helicopter accident in 1980, and complained of low back pain when he was treated in the emergency room.  The Veteran has continuously attributed low back pain to the helicopter accident.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  Thus the Veteran is competent to report symptoms of low back pain.

However, a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

While the Veteran is competent to report symptoms of low back pain, he is not competent to state that he has degenerative disc disease of the low back related to his active service.  In that regard, the objective medical evidence is against the claim.  While the service treatment records confirm that the Veteran was involved in a helicopter crash in 1980, at which time he complained of low back pain, the emergency department record at that time did not note any injury to the low back.  Moreover, examinations in 1988 and 2000 show a normal spine with no complaints of back pain.  While the Veteran complained of low back pain in September 2006, the December 2006 examination similarly found a normal lumbar spine.  

Most probatively, on QTC examination in October 2009, the Veteran's complaints of low back pain were noted; however, x-rays of the lumbar spine were normal and the examiner found no underlying pathology for the Veteran's complaints of pain.  The Board notes that pain alone is not subject to service connection absent an underlying disability.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal dismissed in part, and vacated and remanded in part, sub nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As explained above, the preponderance of the evidence establishes that no lumbar spine disability has been present at any time during the period of this claim.  Accordingly, service connection is not warranted for the Veteran's claimed lumbar spine disability.



IV.  Entitlement to service connection for allergic rhinitis

The Veteran contends that he has allergic rhinitis that is related to his active service.  

Service treatment records show complaints of allergies, hay fever, and post nasal drip, as well as treatment for allergic rhinitis.  In a report of medical history dated in August 1979 the Veteran denied hay fever or sinusitis; examination of the same date noted normal sinuses.  A December 1979 record showed treatment for pharyngitis, rhinitis not otherwise specified, and bronchitis, all treated with antibiotics.  A periodic examination in 1988 showed normal sinuses with no complaints of hay fever or sinusitis.  The Veteran was not treated again for any type of allergic rhinitis until June 2000 when the Veteran complained of allergies.  The physician noted intermittent sinus symptoms, mainly occurring in the spring for which the Veteran took Claritin D.  An assessment of probable allergic rhinitis was provided.  On an August 2000 periodic examination, the Veteran reported occasional hay fever.  In September 2000, the Veteran sought treatment for "environmental" allergies, and requested a new prescription for allergy medications.  

On his September 2006 report of medical history, the Veteran reported hay fever but denied sinusitis.  The reviewing physician indicated that the Veteran had received a diagnosis of allergic rhinitis.  Examination dated in December 2006 showed that the Veteran's sinuses were normal; however the examining physician did note a diagnosis of allergic rhinitis.

The October 2009 QTC examiner indicates that the Veteran reported current sinus problems occurring four times a year with each episode lasting about one week.  Antibiotic treatment lasting four to six weeks is necessary to treat the sinus problems.  Physical examination revealed the head was normocephalic and atraumatic, and the nasal septum was midline.  The throat had intact mucosa, and no pharyngeal erythema or exudates.  Examination of the nose showed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scars and no disfigurement.  There was no rhinitis or sinusitis detected on examination.  The examiner did not find any pathology to enable him to provide a diagnosis regarding the Veteran's allergic rhinitis.  Additionally the examiner indicated that there was no finding of bacterial rhinitis.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for allergic rhinitis.  The Veteran asserted that he has had allergic rhinitis and sinus problems during active service that have continued to the present.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Thus, while the Veteran is competent to state he has symptoms such as a runny nose, post nasal drip, or allergies, he is not competent to state he has allergic rhinitis related to his active service.  Moreover, there is no objective medical evidence specifically linking the Veteran's current complaints to his complaints of allergies during active service.  

In that regard, the Board notes that the service treatment records do show treatment for allergic rhinitis and complaints of hay fever throughout his active duty.  However, on every examination during service, including the December 2006 examination, the Veteran's sinuses have been described as normal.  

Moreover, after examination in October 2009, the QTC examiner found that there was no underlying pathology for which he was able to render a diagnosis regarding the Veteran's current complaints of allergic rhinitis.  The Veteran also denied seeking treatment for the disorder since his discharge from service, and there are no other medical opinions of record regarding the Veteran's claim.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As explained above, the preponderance of the evidence establishes that no allergic rhinitis has been present at any time during the period of this claim.  Accordingly, service connection is not warranted for the Veteran's claimed allergic rhinitis.


V.  Entitlement to service connection for a chronic lung infection

The Veteran contends that he has a chronic lung infection related to his active service.  Specifically, he asserts that he was treated for a lung infection that he picked up while stationed in Turkey that resulted in continued shortness of breath and wheezing.

The Veteran's August 1979 report of history and examination is negative for any breathing complaints or abnormalities of the chest and lungs.  In December 1979 and March 1980, the Veteran was treated for complaints of a cough.  A May 1988 periodic examination was again negative for any breathing complaints or abnormalities of the chest and lungs.  

In November 1989, the Veteran sought treatment for a non-productive cough that had been present since the pervious September when he was stationed in Turkey.  He complained of wheezing and tightness in the chest in the morning, and a cough that improved in the summer months.  An assessment of chronic cough, rule out chronic sinusitis was provided.  A follow-up record noted that the Veteran had been treated with bactrim and proventil, which resulted in continued improvement in his respiratory status.  Daytime coughing had improved but had not resolved.  Lung sounds were good and there were no wheezes, rales or rhonchi.  An assessment of probable reactive airway disease, improved on medication, was provided.  The physician stated that post nasal drip may be exacerbating the Veteran's symptoms.  A December 1989 record showed that the Veteran had reactive airway disease that was markedly improving.  A January 1990 phone consultation indicates that Veteran reported feeling 100 percent better.

At his June 2000 examination, the Veteran's chest and lungs were normal, and the Veteran denied chronic cough, shortness of breath, or pain and pressure in the chest.  On his December 2004 post-deployment questionnaire, the Veteran reported difficulty breathing, as well as exposure to fumes and other environmental hazards.  

On his September 2006 report of medical history, the Veteran reported symptoms of shortness of breath, difficulty breathing, wheezing, and chronic cough.  He stated that the condition began while stationed in Turkey and carried over to his assignment in Germany.  For a period of six months, he reported waking up with tightness in his chest and gasping for breath.  He was prescribed inhalers, and had required emergency room treatment.  He stated that he believed his lung capacity was diminished due to the past infection, and that he subsequently frequently had trouble breathing during routine exercise.  The reviewing physician noted that the Veteran had been hospitalized twice for severe difficulty breathing with an inhaler.  The physician also stated that the Veteran had continued complaints of shortness of breath of an unknown diagnosis.  Examination dated in December 2006 revealed a normal chest and lungs.   

At his October 2009 QTC examination, the Veteran reported a cough with sputum, pain or discomfort over the chest on exertion, and inability to take in air like during an asthma attack.  The Veteran denied persistent fevers, night sweats, or hemoptysis.  He did not require any treatment for a respiratory condition.  Pulmonary Function Tests (PFTs) and a chest x-ray were within the normal limits.  The examiner stated that there was no current diagnosis of a chronic lung infection because the condition had resolved, and the Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a chronic lung infection.  The Board notes that the Veteran asserts that he continues to have respiratory symptoms resulting from the reactive airway disease, and the respiratory symptoms he experienced during service.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

Thus, while the Veteran is competent to report symptoms including shortness of breath, and chest pain on exertion, he is not competent to state that his current symptoms are related to his active service.  In that regard, there is no objective medical evidence specifically linking the Veteran's current respiratory complaints to his active service.  

As discussed above, the Veteran was treated during service for reactive airway disease manifested by a cough, wheezing, and shortness of breath, however, multiple examinations of the lungs and chest, including the December 2006 examination, failed to reveal any abnormalities.  Furthermore, the October 2009 QTC examiner noted the Veteran's complaints during service as well as his current complaints but opined that the in-service condition had resolved without residuals.  The examiner specifically based his opinion on the fact that PTFs and chest x-ray were normal, and stated that there was no diagnosis to render in regards to a chronic lung infection.  There is no medical opinion to the contrary of record.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As explained above, the preponderance of the evidence establishes that no chronic lung infection, or residuals thereof, has been present at any time during the period of this claim.  Accordingly, service connection is not warranted for the Veteran's claimed chronic lung infection.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a chronic lung infection is denied.


REMAND

The Board finds that further development is required regarding the remaining claims on appeal, namely, entitlement to service connection for a disability manifested by heartburn and entitlement to service connection for a skin disorder.  

Regarding the Veteran's claimed skin disorder, the Board notes multiple complaints of dermatological issues including an itchy scalp, an unresolved eruption on the right shin, chronic dermatitis, probable dermatofibroma, lesion on the right eyelid, rosacea, and facial rashes.  On his September 2006 report of history, the Veteran reported continued rashes that come and go.

At the QTC examination the Veteran reported having a skin condition since 2000, which involves areas exposed to the sun, including the face, but not the hands, neck, or head.  The Veteran reported intermittent exudation of the face; ulcer formation of the nose, cheeks, and area under the eyes; and blistering.  The Board notes that physical examination showed that the skin was clear of rashes and lesions and the examiner concluded that there was no pathology present to render a diagnosis for a skin condition.  However, it does not appear that the examiner took into account the skin disorders that were diagnosed and treated during the Veteran's active service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that another VA examination by a physician with appropriate expertise is required to determine the nature and etiology of all skin disorders present during the pendency of this claim

The Veteran has asserted that he has had heartburn that began during his active service, and continued following his discharge.  Service treatment records show complaints of frequent indigestion and heartburn.  At his QTC examination, the Veteran reported symptoms including dysphagia, heartburn, reflux, and regurgitation.  While the examiner did not find any pathology to render a diagnosis for the claimed heartburn, he did indicate that the Veteran's haital hernia/GERD did not cause significant anemia and there were no findings of malnutrition.  Thus, it appears that the Veteran does in fact have a diagnosis of an upper gastrointestinal disorder (GERD and/or haital hernia). 

The Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, while the Veteran did not specifically claim service connection for GERD, it appears that the Veteran has a diagnosis of GERD and/or haital hernia, both of which are upper gastrointestinal disorders, of which heartburn may be a symptom.  

Moreover, the QTC examiner's opinion is confusing at best as he appears to state that the Veteran has a diagnosed haital hernia/GERD disorder, but did not opine as to whether it was at least as likely as not related to the Veteran's complaints of frequent indigestion during active service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, the Board finds that another VA opinion is necessary to clarify whether the Veteran has an upper gastrointestinal disability manifested by heartburn, to include GERD and/or haital hernia, and if so, whether any diagnosed disorder is related to the Veteran's reports of frequent indigestion reported during active service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.

2. The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.   

3. The AMC/RO must arrange for the Veteran to be afforded a VA examination in order to determine the nature, extent of severity, and etiology of any dermatological and/or upper gastrointestinal disorders which may be present, to include rosacea, chronic dermatitis, ulcer formation, blistering, GERD, or haital hernia.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies should be conducted.  

The examiner should provide a diagnosis for any dermatological disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any dermatological disorder present during the pendency of the claim is related to the Veteran's active duty service.  In formulating the opinion, the examiner should address the dermatological diagnoses noted throughout the Veteran's service treatment records.  

Following review of the claims file and examination of the Veteran, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any upper gastrointestinal disorder, including GERD and/or haital hernia, present during the pendency of the claim is related to the Veteran's active duty service.  In formulating the opinion, the examiner should address the Veteran's complaints of frequent indigestion noted in the service treatment records.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


